Citation Nr: 1017026	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from July 29, 1971 to 
August 20, 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO.  


FINDING OF FACT

The appellant served on active duty for less than ninety days 
and was not separated from service due to a service-connected 
disability.


CONCLUSION OF LAW

The basic eligibility criteria for permanent and total rating 
for pension purposes have not been met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of his claim of 
entitlement to a permanent and total rating for pension 
purposes.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In October 2005, VA received the appellant's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
appellant of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  In addition, VA informed him of the 
criteria for VA pension benefits.  

Following the notice to the appellant, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the appellant adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the appellant's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
appellant's service treatment records; records reflecting his 
treatment after service by or through University Hospital, 
Daugherty Medical Group, and VA; and an October 2006 
statement from the appellant's sister.  

Finally, the Board notes that in June 2007, the appellant had 
a hearing at the RO before a VA Decision Review Officer.  A 
transcript has been associated with the claims folder. 

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the appellant that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.



Analysis

The appellant contends that he is unable to work due to 
multiple disabilities.  He states that he was separated from 
active duty due to a urologic disability which had its onset 
in service.  He states that had it not been for the urologic 
disability, he would have successfully completed his service 
during the Vietnam era.  Therefore, he maintains that he 
meets the basic length of service criteria for an award of VA 
pension benefits.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Non-service-connected VA pension benefits are payable to each 
veteran of a period of war who meets the service 
requirements, and who is permanently and totally disabled 
from nonservice-connected disability, not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3; see Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  

An appellant meets the service requirement if he 1) served in 
the active military, naval, or air service for 90 days or 
more during a period of war; or 2) served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at the time of his discharge had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; or 3) served in the active military, naval, 
or air service for a period of 90 consecutive days or more, 
and such period began or ended during a period of war; or 4) 
served in the active military, naval, or air service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
1521(j); 38 C.F.R. § 3.3(a)(3).  

In this case, the evidence shows that the appellant had 
twenty-two days of active service in the Vietnam era.  During 
his June 1971 service entrance examination, he responded in 
the negative when asked whether then had, or had ever had, 
problems manifested by bed wetting or nervous trouble of any 
sort.  Approximately two weeks after his entry on active 
duty, however, he was reevaluated due to eight episodes of 
enuresis.  During the reevaluation, he acknowledged that he 
had had a lifelong history of wetting the bed.  No organic 
basis for that problem was found.  Rather, the appellant's 
history indicated that his bedwetting was a habitual response 
to minor emotional stress.  The examiner noted that it was 
symptomatic of his immaturity, which was also revealed by 
poor motivation, poor judgment and impulsiveness.  In 
addition, it was noted that prior to service, the appellant 
had had trouble with police authorities.  He had been 
arrested on multiple occasions for various infractions, 
including breaking and entering, stealing, and sniffing glue.  

In light of the appellant's preservice problems, the examiner 
concluded that the appellant lacked the necessary maturity, 
motivation, and stability necessary to function in service.  
Accordingly, the examiner recommended that the appellant be 
discharged as tempermentally unsuitable for further training.  

At his hearing, the appellant denied a preservice urologic 
problem, including enuresis.  He maintained that he had 
developed such problems in service as result of saltpeter 
placed in his food during basic training.  He stated that as 
a result of his urologic problems, he had been discharged 
from service prematurely.  In effect, he claimed that his 
urologic problem should be service-connected.  In a January 
2006 statement, the appellant's sister, essentially, 
supported the appellant's testimony

Despite the appellant's testimony and the letter from his 
sister, the appellant did not provide any competent evidence 
that saltpeter had, in fact, been placed in his food in 
service or that it had, in fact, resulted in a urologic 
disorder.  Indeed, he acknowledged that he could not say that 
saltpeter had been added to his food.  As noted above, the 
appellant's service records, as well as those reflecting his 
treatment after service, are negative for an organic etiology 
for the appellant's urologic problems, much less a 
relationship to service.  Therefore, the Board concludes that 
the appellant was not separated from service due to a 
service-connected disability.  In so concluding, the Board 
finds the inservice records are of greater probative value 
than his testimony rendered more than thirty five years after 
the fact.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative weight 
than history as reported by the appellant).  In this regard, 
the Board notes that the report of the inservice evaluation 
was signed and acknowledged by the appellant.  Therefore, he 
cannot now say that he was unaware of the preservice nature 
of his problems or that he was separated from service due to 
non-service-connected disability.

In sum, the Board finds that the appellant had less than 
ninety days of service, when he was separated for 
unsuitability.  Under such circumstances, he does not meet 
the service requirements for a grant of nonservice-connected 
pension benefits.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a permanent and total rating for VA pension 
benefits is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


